Appeal from a judgment of conviction of the County Court of Schenectady County, rendered on December 27,. 1950, upon the defendant’s plea of guilty to several counts of an indictment charging grand larceny in the first degree and grand larceny in the second degree. In the interests of justice, the sentences on the first degree grand larceny convictions are reduced to a minimum of five years and a maximum of six years and the sentences on the second degree grand larceny conviction are reduced to a minimum of two and one-half years and a maximum of three and one-half years, all these sentences on all the convictions to run concurrently. The judgment of conviction is modified accordingly, upon the facts, and in the exercise of discretion. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur.